DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-11 and 13-16 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments, see Remarks, filed 23 May 2022, with respect to Claims 1, 4-11 and 13-16 have been fully considered and are persuasive.  The 102 and 103 rejections of Claims 1, 4-11 and 13-16 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments, and the corresponding arguments, place the application in condition for allowance. Specifically, the amendments with respect to the second conductor being apart from the first conductor, the first conductor is always in contact with the touch panel, which requires the knob to always be physically connected to the touch panel, one conductor being C-shaped and the other conductor being formed in the notch of the C-shape of the one conductor, the second conductor touching the touch panel only when the knob is pressed and the length of the circumferences of the conductors is required to be different are considered novel. Support for the proposed amendments is located in Figs. 12-14, and the corresponding descriptions. The closest prior art of record Mori and Sasaki teaches a removable knob using two conductor but they fail to teach the entirety of the amendments provided by the Applicant. As such, Claims 1, 4-11 and 13-16 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627